NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                             IN THE DISTRICT COURT OF APPEAL

                                             OF FLORIDA

                                             SECOND DISTRICT


GRAHAM JACKMAN,                 )
                                )
           Appellant,           )
                                )
v.                              )                   Case No. 2D18-349
                                )
WILMINGTON SAVINGS FUND         )
SOCIETY, FSB, AS TRUSTEE OF THE )
STANWICH MORTGAGE LOAN TRUST A; )
JPMORGAN CHASE BANK; FRANKLIN   )
CREDIT MANAGEMENT CORPORATION; )
CAPITAL ONE N.A.; and PINELLAS  )
COUNTY CLERK OF COURT,          )
                                )
           Appellees.           )
                                )

Opinion filed October 26, 2018.

Appeal from the Circuit Court for Pinellas
County; Jack Day, Judge.

Michael Farrar, Aventura, for Appellant.

Ryan M. Schmidt of Coats Quinn Schmidt,
P.A., Saint Petersburg, for Appellee
Franklin Credit Management Corporation.

No appearance for remaining Appellees.


PER CURIAM.


             Affirmed.


KHOUZAM, LUCAS and SALARIO, JJ., Concur.